Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 6/28/22 is acknowledged.
	The applicant has overcome the rejection to claims 1-2, 4, and 6-7 under 35 USC 102(a)(1) by amending claim 1.  The rejection of claims 1-2, 4, and 6-7 under 35 USC 102(a)(1) is withdrawn.
	The applicant has overcome the rejections of claims 3, 5, and 8-14 under 35 USC 103 by amending claim 1.  The rejections of claims 3, 5, and 8-14 under 35 USC 103 are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

DETAILED ACTION

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:
In claim 19, line 1, “claim 17” should be --claim 18--. 
In claim 20, line 1, “claim 17” should be --claim 18--. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (4,598,954).  Hayashi discloses (claim 1, 8, 12, 15, 16, and 18) a dual input master cylinder (30; figures 1-2), with a housing Mr having a first user input 25 configured for transmitting a hydraulic input and an output (lines 4,5 from output ports 181,182) configured for transmitting a hydraulic output, a piston base 152 positioned within the housing Mr, a piston rod 20 having a first end (not numbered) and a second end (not numbered), the first end of the piston rod abutting the piston base 152 and the second end of the piston rod acting as a second input (received from pedal 2) of the dual input master cylinder, the second input configured for transmitting a mechanical input (via pedal 2 and abutting contact with the piston base), (claim 3 and 10) a biasing member (spring, not numbered) received around at least a portion of the piston base 152, (claims 4 and 19) a bleed screw opening configured to receive a bleed screw (39, FIG. 4) and a hydraulic fluid reservoir connector opening configured to receive a hydraulic fluid reservoir connector (reservoir 35,R, FIG. 4), (claim 7) an outlet (output ports 181,182), and (claim 8) at least one splitter (split from line 4 to wheel brakes, FIG. 3) operably coupled to the dual input master cylinder, wherein (claim 1, 12) the piston rod is capable of being spaced apart from the piston base 152, (claims 2 and 9) the piston base 152 is positioned entirely within the housing Mr, (claim 6) a central axis of the first input 25 is coaxial with a central axis of the bleed screw opening (FIG. 4), and (claim 7) a portion of the piston rod 20 extends out of a first end of the housing Mr and the outlet is positioned about the second end of the housing Mr, (claims 13 and 14) the first input positioned along a first or top side of the housing Mr,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 4 above, in view of Crescentini (4,979,367).  Hayashi discloses all of the claimed subject matter except for a central axis of the first input being substantially perpendicular to a central axis of the bleed screw opening. 
Crescentini teaches for a central axis of the first input is substantially perpendicular to a central axis of the bleed screw opening (central axis of fluid inlet 12 (first input) is perpendicular to a central axis of bleed screw mounting 32 (bleed screw opening) as shown; figure 1) for the purposes of mounting the bleed screw opening for ease of access during maintenance.
Since Hayashi and Crescentini are both in the same field of endeavor the purpose disclosed by Crescentini would have been recognized in the pertinent art of Hayashi.  It would have been obvious to one of ordinary skill in the art at a time before the invention was effectively filed to modify the master cylinder of Hayashi such that a central axis of the first input being substantially perpendicular to a central axis of the bleed screw opening for the purposes of mounting the bleed screw opening for ease of access during maintenance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 8 above, in view of Chevalier (7,431,131).  Hayashi discloses all of the claimed subject matter except for a second splitter, wherein the first splitter is positioned upstream of the first input and the second splitter is positioned downstream of the output. 
Chevalier teaches for the dual input master cylinder (30; figures 1-2) including a housing (110) and that there is a first splitter (to supply brakes 470) and a second splitter (to supply brakes 476), wherein the first splitter is positioned upstream of the first input (line entering chamber 462) and the second splitter is positioned downstream of the output (line leaving chamber 460’) for the purposes of providing greater braking force to the second splitter of a four-wheeled vehicle (col. 8, lines 4-12)
Since Hayashi and Chevalier are both in the same field of endeavor the purpose disclosed by Chevalier would have been recognized in the pertinent art of Hayashi.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the first input and output of Hayashi to include a second splitter and position first splitter upstream of the first input and the second splitter downstream of the output for the purposes of providing greater braking force to the second splitter of a four-wheeled vehicle

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises the piston rod comprising a head and a collar extending outward from the head, wherein the collar is configured to abut the second end of the end cap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
August 17, 2022